Citation Nr: 1140367	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  04-42 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 2003, for the award of a 10 percent rating for hemorrhoids.

2.  Entitlement to an effective date earlier than March 19, 2003, for the award of a 10 percent rating for post-operative anal fissure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

The earlier effective date claims come to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were remanded in January 2007 and June 2009 for further development.  

The Veteran also appealed the issues of entitlement to service connection for benign essential tumor, rheumatoid arthritis, fibromyalgia, and sleep apnea.  However, the Veteran withdrew these issues at his February 2008 Board hearing.  Consequently, the issues are not before the Board.

The Veteran also withdrew the issue of entitlement to service connection for coronary artery disease status post stent placement.  The RO, however, issued a March 2011 rating decision in which it granted service connection for the disability.  


FINDINGS OF FACT

1.  The Veteran's July 2000 claims for increased ratings for hemorrhoids and post operative anal fissure were denied by way of a February 2002 rating decision.  The Veteran did not file a timely notice of disagreement.  

2.  The only evidence that the Veteran's hemorrhoids increased in severity within one year of the March 19, 2003 claim is a March 15, 2003 treatment report.

3.  There is no evidence that the Veteran's post operative anal fissure increased in severity within one year of the March 19, 2003 increased rating claim.  



CONCLUSIONS OF LAW

1.  The February 2002 RO rating decision, which denied the Veteran's claim for increased ratings for hemorrhoids and post operative anal fissure is final.  38 U.S.C.A. § 7103 (West 2002).

2.  The criteria for an effective date prior to March 15, 2003, for the grant of a 10 percent rating for hemorrhoids have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.

3.  The criteria for an effective date prior to March 19, 2003, for the grant of a 10 percent rating for post operative anal fissure have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO did not provide the Veteran with specific notice with respect to how effective dates are assigned until January 2007.  The claims, however, were readjudicated, and no prejudice has been alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Veteran has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Earlier Effective Dates

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Veteran has been service connected for hemorrhoids and for a post-operative anal fissure since December 1971.  In July 2000, the Veteran filed a claim for increased ratings.  

The Veteran submitted a February 1999 colonoscopy report in which he reported a one month history of intermittent passage of small amounts of bright red blood per rectum with defecation.  Associated symptoms included abdominal bloating and gaseousness.  Upon examination, he had engorged anal hemorrhoids.  He was diagnosed hemorrhoidal bleeding.  The examiner opined that the Veteran would be a reasonable candidate for hemorrhoidectomy if bleeding persisted.  

The Veteran underwent a VA examination in September 2001.  He reported internal and external hemorrhoids.  He also reported that he has undergone two hemorrhoidectomies.  The first occurred during service (while in Vietnam), and the second occurred within the last few years.  He denied fecal leakage or involuntary bowel movements.  He reported that sphincter control was within normal limits.  He did report frequent intermittent hematochezia ranging from blood streaks on toilet paper, to coloring the toilet bowl red.  He stated that he was not receiving any treatment for these symptoms.  He reported that he underwent a colonoscopy which revealed no other etiology for the bleeding other than large internal hemorrhoids.

Upon examination, there was no evidence of colostomy or fecal leakage.  The size of the Veteran's anal orifice was within normal limits; and anal sphincter tone was good.  There was no evidence of fissures, external hemorrhoids or bleeding.  On digital rectal examination, prostate was within normal limits; there were no internal hemorrhoids palpated.  The Veteran was diagnosed with hematochezia secondary to internal hemorrhoids.  The examiner opined that the Veteran likely needs surgical evaluation with anoscopy to further fully evaluate.  

The RO issued a February 2002 rating decision in which it denied the Veteran's claim for an increased rating, based largely on the September 2001 examination.  The Veteran failed to file a timely notice of disagreement.    

The RO received a correspondence from the Veteran and his spouse on March 19, 2003.  The correspondence stated that the Veteran's bleeding was much worse.  The Veteran also submitted a March 15, 2003 treatment note from Dr. C.D.R. that reflects that the Veteran has had a flare-up of bleeding hemorrhoids.  

The Veteran underwent another VA examination in May 2003.  This time he reported daily fecal leakage, for which he has to wear a pad every day.  He also reported frequent hematochezia.  Upon examination, he had two small external hemorrhoids, somewhat tender; and slightly decreased sphincter tone.  There was no evidence of fissures.  

The RO issued the August 2003 rating decision that is the subject of this appeal.  In it, the RO granted increased ratings to 10 percent for each disability (hemorrhoids and post-operative anal fissure). The effective date of the increase was March 15, 2003 for the hemorrhoids (because that was the date of the treatment report indicating an increase in severity) and March 19, 2003 for the post-operative anal fissure (because that is the date that the increased rating claim was received).    

The Veteran contends that his increased ratings should date back to July 19, 2000 (the date of the Veteran's original increased rating claim).  He contends that the February 1999 colonoscopy report is evidence that the Veteran's disabilities increased in severity.

The Board notes that the Veteran failed to file a timely notice of disagreement with the February 2002 rating decision that denied the Veteran's increased rating claims.  Consequently, the February 2002 rating decision became final; and the only way to be awarded an earlier effective date is for there to have been a finding of clear and unmistakable error (CUE) in the February 2002 rating decision.  The RO issued a May 2011 rating decision in which it did not find CUE in the decision.  The Veteran has not appealed the May 2011 rating decision.  

The March 19, 2003 correspondence from the Veteran and his wife constituted a new claim for increased ratings.  Regarding the Veteran's hemorrhoids, in order to warrant a compensable rating prior to March 19, 2003, it would have to be factually ascertainable that an increase in the disability occurred within one year of the claim.  In this case, the Board finds (as the RO did) that the only evidence of an increase in disability with one year of the March 19, 2003 claim was the March 15, 2003 treatment report.  In the absence of any other evidence within a year of the March 19, 2003 treatment note, there is no basis for an effective date earlier than the March 15, 2003 (the date that it became factually ascertainable that an increase in disability had occurred).  

Regarding the Veteran's post operative anal fissure, in order to warrant a compensable rating prior to March 19, 2003, it would have to be factually ascertainable that an increase in the disability occurred within one year of the claim.  In this case, there is no evidence of an increase in the year prior to the March 19, 2003.  The first evidence of an increase in severity is the claim itself, which was confirmed by the May 2003 VA examination.  In the absence of any evidence within a year of the March 19, 2003 claim, there is no basis for an effective date earlier than the March 19, 2003.

The Board notes that even if the February 2002 rating decision had not become final, earlier effective dates would not be warranted.  As noted above, the Veteran contends that the February 1999 colonoscopy report constitutes evidence of an increase in the severity of the disability.  The Board notes that in order to warrant a compensable rating for hemorrhoids, the disability has to be manifested by large or thrombotic hemorrhoids which were irreducible with evidence of frequent recurrences (Diagnostic Code 7336).  The February 1999 colonoscopy report only reflects findings that the Veteran had hemorrhoids that were bleeding.  It does not reflect findings that the hemorrhoids were large or thrombotic, or that they were irreducible with frequent recurrences.  Consequently, a compensable rating was not warranted at that time.    

Likewise, in order to warrant a compensable rating for post operative anal fissure, the disability would have to be manifested fecal leakage that is constantly slight or occasionally moderate (Diagnostic 7335).  The February 1999 colonoscopy report does not reflect findings that the Veteran suffered from fecal leakage.  Moreover, the Veteran specifically denied fecal leakage at his September 2001 examination.    Consequently, a compensable rating was not warranted when the Veteran filed his July 2000 claim.    


ORDER

Entitlement to effective dates earlier than March 15, 2003 and March 19, 2003 for the award of a 10 percent rating for hemorrhoids and post-operative anal fissure is not warranted.  To this extent, the appeal is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


